FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MORENA GUADALUPE MELGAR,                         No. 10-71866

               Petitioner,                       Agency No. A072-232-417

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Morena Guadalupe Melgar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider the BIA’s prior decision dismissing her appeal and denying her motion

to remand. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reconsider. Valeriano v. Gonzales, 474 F.3d

669, 672 (9th Cir. 2007). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Melgar’s motion to

reconsider where she did not identify any error of law or fact in the BIA’s previous

determinations that she did not qualify for cancellation of removal under 8 U.S.C.

§ 1229b(a), and that her motion to remand failed to show that the evidence she had

submitted was not available at the time of her hearing before the immigration

judge. See 8 C.F.R. § 1003.2(b)(1), (c)(1); Romero-Ruiz v. Mukasey, 538 F.3d

1057, 1063 (9th Cir. 2008) (“The formal requirements of a motion to remand and a

motion to reopen are the same.”).

      We lack jurisdiction to review Melgar’s contentions that 8 U.S.C. § 1254a(e)

does not apply to individuals seeking cancellation of removal under 8 U.S.C.

§ 1229b(a) and that the agency miscalculated her seven years of continuous

residence under 8 U.S.C. § 1229b(a)(2) because she did not raise these claims

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(explaining that this court lacks jurisdiction to review contentions not raised before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     10-71866